DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 03/07/22 which cancelled claims 1-12 and 23, amended claims 13 and 17, and added new claims 25-30. Claims 13-18, 21-22 and 24-30 are currently pending in the application for patent.

Allowable Subject Matter
Claims 13-18, 21-22 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a display lens positioned to receive the collimated projected image from the collimating optical component of each projector and adjust a pixel pitch and a hogel pitch of the collimated projected image to define a spatial resolution and depth of field and provide a tiled light field display.
This limitation in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record.
Regarding Claim 17, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious displaying the collimated projected image by adjusting a pixel pitch and a hogel pitch to define a spatial resolution and depth of field to provide a light field image; and tiling the plurality of light field images created from the plurality of light field projectors to provide a light field display.
This limitation in combination with the other limitations of claim 17 renders the claim non-obvious over the prior art of record.
Regarding Claim 25, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious a display lens positioned to receive the collimated projected image from the collimating optical system of each of the plurality of projector devices and adjust a pixel pitch and a hogel pitch of each collimated projected image to define a spatial resolution and depth of field and provide a tiled light field display.
This limitation in combination with the other limitations of claim 25 renders the claim non-obvious over the prior art of record.

Endo (US 2008/0180643) discloses a light field image display device (Figure 3) comprising: 
a light source (Figure 3; Light Source 22); 
a projection optical system (Figure 3; Light Valve 9, Projection Optical System 10 and Illumination Optical System 11) comprising: 
an illumination optical system (Figure 3; Illumination Optical System 11) comprising at least one lens (see Figure 3 and Paragraph [0036]; wherein it is disclosed that the illumination optical system 11 includes both lenses and mirrors) to receive light from the light source (Figure 3; Light Source 22) and direct the light into a single ray path (see Figure 3 and Paragraph [0034]; wherein it is disclosed that the illumination optical system 11 is used for guiding a beam of the light to a light valve 9); 
a pixel forming device (Figure 3; Light Valve 9) to receive light from the illumination optical system (Figure 3; Illumination Optical System 11) and convert the light into a pixel array (Figure 3; Paragraph [0034]; wherein it is disclosed that the illumination optical system 11 guides a beam of the light to the light valve 9 such that the light valve 9 adjusts the amount of light based on an image signal to generate image light for forming an image); and 
a magnifying optical system (Figure 3; Projection Optical System 10) to receive the pixel array (see Figure 3); and 
a collimating optical system (Figure 3; Fresnel Optical Element 2) comprising:
a collimating optical component (Figure 3; Fresnel Optical Element 2) to collimate light from the pixel array received from the magnifying optical system (Figure 3; Projection Optical System 10) and create a collimated projected image (see Figure 3 and Paragraph [0066]; wherein it is disclosed that the Fresnel optical element 2 is a collimator lens for deflecting light from the projection optical system 10 to the viewer 8); and
a diffuser (Figure 3; Light Diffusion Sheet 7) downstream the collimating optical component (Figure 3; Fresnel Optical Element 2) to diffuse the collimated projected image (see Figure 3), wherein diffusing the collimated projected image comprises imparting an angular point spread function (see Figure 3 and Paragraph [0039]; wherein imparting an angular point spread function is an inherent property of the light diffusion sheet 7); and
a display lens (Figure 3; Lens Component 6) positioned to receive the collimated projected image from the collimating optical system (Figure 3; Fresnel Optical Element 2) and display a light field image (see Figure 3 and Paragraph [0039]).

Ishii (US 2019/0387206) discloses a method for creating a tiled light field image with a plurality of light field projector devices (see Figure 5 and Paragraph [0052]; wherein projectors 5002 and 5004 are used to project adjacent images to screens 5001 and 5003, thereby creating a tiled display), the method comprising:
creating a light field image at a plurality of light field projector devices (see Figure 5 and Paragraph [0052]; wherein projectors 5002 and 5004 are used to project adjacent images to screens 5001 and 5003, thereby creating a tiled display) by:
generating light with a light source (see Figure 5 and Paragraph [0052]; wherein it is disclosed that the projectors 5002 and 5004 project images to their respective screens 5001 and 5003, thereby the presence of a light source is inherent);
pixelating the light into a pixel array (see Figure 5 and Paragraph [0052]; wherein it is disclosed that the projectors 5002 and 5004 project images to their respective screens 5001 and 5003, thereby the presence of a pixel forming element is inherent); 
magnifying the pixel array (see Figure 5 and Paragraph [0052]; wherein the image light projected from projectors 5002 and 5004 is enlarged prior to reaching screens 5001 and 5003).

As it pertains to claim 13, Neither Endo or Ishii alone or in combination teaches, suggests or renders obvious the display lens being positioned to receive the collimated projected image from the collimating optical component of each projector and adjust a pixel pitch and a hogel pitch of the collimated projected image to define a spatial resolution and depth of field and provide a tiled light field display.
As it pertains to claim 17, Neither Endo or Ishii alone or in combination teaches, suggests or renders obvious displaying the collimated projected image by adjusting a pixel pitch and a hogel pitch to define a spatial resolution and depth of field to provide a light field image; and tiling the plurality of light field images created from the plurality of light field projectors to provide a light field display.
As it pertains to claim 25, Neither Endo or Ishii alone or in combination teaches, suggests or renders obvious a display lens positioned to receive the collimated projected image from the collimating optical system of each of the plurality of projector devices and adjust a pixel pitch and a hogel pitch of each collimated projected image to define a spatial resolution and depth of field and provide a tiled light field display.
The dependent claims, claims 14-16, 18, 21-22, 24 and 26-30, are likewise allowable by virtue of their dependency upon allowable independent claims 13, 17 and 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882